Citation Nr: 0702867	
Decision Date: 01/31/07    Archive Date: 02/06/07	

DOCKET NO.  04-41 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for hyperthyroidism. 

2.  Entitlement to an initial evaluation in excess of 
10 percent for C7 radiculopathy, including separate 
evaluations for each extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant and Spouse





ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from November 1980 to November 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that granted service connection for 
hyperthyroidism and C7 radiculopathy and assigned a 
10 percent evaluation for each disability.  The veteran 
expressed disagreement with the initial evaluations assigned.  

At the veteran's BVA hearing he withdrew from appellate 
review the issues of entitlement to increased evaluations for 
the degenerative disc disease of the cervical and lumbar 
spine.  Therefore, these matters will not be addressed in 
this decision.  


FINDINGS OF FACT

1.  The veteran's hyperthyroidism is not shown to be 
productive of tachycardia, tremor and increased pulse 
pressure or blood pressure.  

2.  C7 radiculopathy is productive of mild incomplete 
paralysis of the median nerve of each extremity, but is not 
shown to be productive of moderate incomplete paralysis of 
the median nerve of either extremity.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for hyperthyroidism have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7900 (2006).  

2.  The criteria for initial evaluations of 10 percent for C7 
radiculopathy affecting each of the right and left upper 
extremities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8715 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in April 2005.  This notice does not 
provide any information concerning the effective date that 
could be assigned should an increased evaluation be assigned, 
as is being done in this case for one of the veteran's 
disabilities, Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, since this decision addresses the initial evaluation 
assigned from the date service connection was granted, in 
this case the day following separation from service, the 
veteran is not prejudiced by the failure to provide him that 
further information since VA laws and regulation provide that 
the effective date for the award of service connection and 
compensation can be no earlier than the day following 
separation from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the initial evaluations 
assigned for his hyperthyroidism and C7 radiculopathy do not 
accurately reflect the severity of those disabilities.  The 
veteran asserts that he should be entitled to a 100 percent 
evaluation for his hyperthyroidism until the date of his 
surgery since his thyroid was enlarged.  The veteran also 
points out that he experiences radiculopathy in both upper 
extremities.  Therefore, higher initial evaluations are 
requested.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

With respect to the veteran's hyperthyroidism, this 
disability is evaluated as 10 percent disabling under 
Diagnostic Code 7900.  Under that Diagnostic Code, a 
10 percent evaluation is for assignment and the disability 
produces tachycardia, which may be intermittent, and tremors, 
or requires continuous medication for control.  The next 
higher 30 percent evaluation contemplates a disability that 
produces tachycardia, tremor and increased pulse pressure or 
blood pressure.  A 60 percent evaluation is for assignment 
with evidence of emotional instability, tachycardia, 
fatigability and increased pulse pressure or blood pressure.  
Lastly, a 100 percent evaluation is for assignment with 
evidence of thyroid enlargement, tachycardia (more than 100 
beats per minute), eye involvement, muscular weakness, loss 
of weight and sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms.  A Note following the diagnostic 
criteria indicates that if ophthalomopathy is the sole 
finding, the disability should be evaluated based on 
impairment of vision field, diplopia or impairment of central 
visual acuity.

The evidence for consideration includes service, private and 
VA medical records, including the reports of VA examinations 
performed in January 2003 and December 2005.  However, after 
reviewing the evidence of record, the Board finds that the 
veteran does not more nearly meet the schedular criteria 
contemplated for the currently assigned 10 percent evaluation 
as opposed to a higher evaluation.  

The veteran's thyroid was shown to be enlarged prior to his 
March 2003 surgery.  However, thyroid enlargement is but one 
of the criteria in a string of criteria contemplated for a 
100 percent evaluation for hyperthyroidism.  Significantly, 
at the time service connection was granted the veteran was 
not shown to have tachycardia of more than 100 beats per 
minute, eye involvement, muscular weakness, weight loss or 
sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms.  Thus, despite the clear evidence 
of thyroid enlargement, the veteran did not, and currently 
does not, more meet the criteria for a 100 percent 
evaluation.  

Similarly, medical records have not demonstrated that the 
veteran has tachycardia, tremor and increased pulse or blood 
pressure, so as to warrant the next higher 30 percent 
evaluation.  Both VA examinations showed the veteran's heart 
had a regular rate and rhythm, and at the time of the more 
recent December 2005 VA examination the heart rate was noted 
to be 70 beats per minute.  There was also no objective 
evidence of a tremor despite the veteran reporting that he 
still experienced tremors.  There was also no evidence in the 
VA examinations or the treatment records of an increased 
pulse pressure or blood pressure due to the veteran's 
hyperthyroidism.  

While the veteran has reported problems with his vision since 
his surgery, any ophthalmology findings would not represent 
the sole finding attributable to the veteran's 
hyperthyroidism since it is shown to require continuous 
medication required for control and has manifested 
symptomatology such as enlargement and tremor.  Therefore, 
since the veteran is entitled to an evaluation based under 
the schedular criteria set forth in 7900, he would not be 
entitled to an evaluation based on impairment of the vision 
field, diplopia or impairment of central visual acuity, as 
contemplated by Note (2) under Diagnostic Code 7900.  
Therefore, the Board concludes that the veteran is not 
entitled to an initial evaluation in excess of 10 percent for 
his hyperthyroidism.  

As for the evaluation for the veteran's C7 radiculopathy, 
this disability has been evaluated as 10 percent disabling 
under Diagnostic Code 8715.  Under that Diagnostic Code, a 
10 percent evaluation is for assignment for mild incomplete 
paralysis of the median nerve.  For moderate incomplete 
paralysis of the median nerve, a 30 percent evaluation is for 
assignment when affecting the major extremity and a 
20 percent evaluation when affecting the minor extremity.  


The same clinical findings which provided for a 10 percent 
evaluation for the veteran's C7 radiculopathy clearly provide 
for a separate 10 percent evaluation for each affected 
extremity.  For example, at the time of the January 2003 VA 
examination the veteran was noted to experience tingling in 
the median nerve distribution of both hands that was equal 
upon hyperextension of the cervical spine.  However, there 
was no indication of any functional impairment of the upper 
extremities attributable to the C7 radiculopathy shown at the 
time of the January 2003 VA examination.  For example, there 
was no indication of atrophy of the upper extremities or 
limitation of motion attributable to the C7 radiculopathy.  

Similarly at the time of the December 2005 VA examination, 
the only additional finding beyond numbness of the arms was a 
finding of some slight decreased muscle strength of the 
trapezius and sternal mastoid described as 4/5.  The veteran 
was noted to have well-developed musculature and normal 
muscle tone.  Sensation was slightly diminished in the right 
upper extremity and vibratory sensation was intact in both 
upper extremities.  

While the veteran manifests symptomatology compatible with 
mild incomplete paralysis of both upper extremity median 
nerves, he is not shown to have a moderate incomplete 
paralysis of the median nerve.  The veteran's disability is 
manifested primarily by sensory changes with some evidence of 
slight weakness, but the Board finds that this is 
contemplated in the assignment of a 10 percent evaluation for 
each upper extremity.  

The most recent December 2005 VA examination diagnosed the 
veteran has having hypothyroidism, rather than 
hyperthyroidism and that the disability was described as 
currently stable.  As such, the Board has considered 
entitlement to a higher evaluation under Diagnostic Code 7903 
for hypothyroidism.  Under that Diagnostic Code, a 10 percent 
evaluation is contemplated for a disability that produces 
fatigability, or continuous medication for control.  The next 
higher 30 percent evaluation contemplates findings of 
fatigability, constipation and mental sluggishness.  

While the veteran has reported complaints of fatigability, 
constipation and mental sluggishness, the veteran was not 
objectively shown to have those findings attributable to his 
thyroid disorder.  While fatigability was noted at the time 
of the VA examination, it was apparently attributable to 
orthopedic disabilities, rather than to the service connected 
disability.  In addition, a November 2001 statement from 
William Mains, M.D. relates that the veteran had a thyroid 
disability, "which left untreated can cause mood swings, 
uncontrollable anger and depression." and noted that the 
veteran had been off his medication for several months.  
However, Dr. Manis also reported that the veteran's 
medication had been restarted and he expected a change in the 
veteran's mood and attitude.  

Since the symptomatology reported by Dr. Mains is not 
reported to be present when the veteran is taking his 
medication, the Board finds that the veteran more nearly 
meets the criteria for a 10 percent evaluation under 
Diagnostic Code 7903 in that continuous medication is 
required for control, rather than criteria for a 30 percent 
evaluation.  Therefore, a higher evaluation under Diagnostic 
Code 7903 is also not shown to be warranted.  


ORDER

An initial evaluation in excess of 10 percent for 
hyperthyroidism is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for each upper extremity 
affected by C7 radiculopathy is granted.  



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


